DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the RCE and amendments filed December 29, 2021.  Claims 1, 3-11, and 13-22 are currently pending.  Claims 1 and 11 have been amended.  Claims 21 and 22 are newly presented.  Claims 2 and 12 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.

Claim Rejections - 35 USC § 112
The previous rejections of claims 2-8 and 12-18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, are withdrawn in view of Applicant’s amendments to claims 1 and 11.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hanchel Cheng (Reg. No. 79,223) on February 8, 2022.

The application has been amended as follows: 
	Please amend claim 3 to read:
	“The method of claim [[2]] 1, wherein the training data comprises user attributes, event attributes, and labels indicating whether a particular user was determined to be interested in an event.”

Please amend claim 13 to read:
	“The non-transitory computer readable medium of claim [[12]] 11, wherein the training data comprises user attributes, event attributes, and labels indicating whether a particular user was determined to be interested in an event.”
	
Response to Arguments
Applicant’s arguments and claim amendments, filed December 29, 2021, have been fully considered and are persuasive.  
On pages 8 and 9 of the arguments, regarding the 103 rejection, Applicant argues that the previously cited art does not teach the specific details regarding a third neural network.  In particular, a third neural network that changes respective weights of the first neural network and the second neural network, where the third neural network receives, as inputs, outputs of the first neural network and second neural network, the outputs being vector representations of users and events, and the third neural network generating an output associated with a relationship between the vector representations of users and events.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LI B. ZHEN can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/DANIEL T PELLETT/Primary Examiner, Art Unit 2121